Citation Nr: 1504794	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  13-00 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a left foot disorder, to include as due to in-service chemical exposure or as secondary to service-connected plantar fibromatosis of the right foot.

2. Entitlement to service connection for hand and testicle disorders, originally claimed as "tumors," to include as due to in-service chemical exposure or as secondary to service-connected plantar fibromatosis of the right foot.

3. Entitlement to a higher initial rating for plantar fibromatosis of the right foot.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance




WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In October 2014, the Veteran testified before the undersigned Veterans Law Judge, via videoconferencing (videoconference hearing). A hearing transcript has been associated with the claims file. 

The issues of service connection for left foot, hand, and testicle disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In August 2014, prior to the promulgation of a decision regarding the issue of a higher initial rating for plantar fibromatosis of the right foot, the Veteran withdrew the issue from appellate consideration.


CONCLUSION OF LAW

The Veteran's appeal for a higher initial rating for plantar fibromatosis of the right foot is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a written statement submitted in August 2014, the Veteran withdrew the appeal regarding a higher initial rating for plantar fibromatosis of the right foot. 38 C.F.R. § 20.204. Accordingly, the appeal regarding that issue is dismissed.


ORDER

The issue of a higher initial rating for plantar fibromatosis of the right foot is dismissed.


REMAND

During the October 2014 hearing, the Veteran alleged that he has had additional VA medical treatment. Accordingly, the issues of service connection for left foot, hand, and testicle disorders are REMANDED for the following action:

1. Afford the Veteran an opportunity to provide any COMPETENT AND SPECIFIC information as to the identity of any petroleum, oils or lubricants to which he was exposed during the course of his military service. The Veteran himself or through his representative may submit such information AND IDENTIFY ITS SOURCE. If the Veteran provides information enabling VA to obtain the data from government or non-government depositories, attempt to obtain this information.

2. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's left foot, hand, and testicle disorders. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. At a minimum, procure all outstanding VA treatment records, to include those from the VA medical facility in Iron Mountain, Michigan; and seek to procure the records from the private emergency center in Escanaba, Michigan. 

3. Afford the Veteran with a VA medical examination to be conducted by a qualified examiner to determine the nature and etiology of the claimed right foot, hand, and testicle disorders. The examiner should review the Veteran's records on the VA Benefits Management System (VBMS) and note such review in his or her report. 

PROVIDE THE EXAMINER WITH INFORMATION AS TO WHETHER THE VETERAN'S CLAIMED EXPOSURE TO PETROLEUMS, OILS AND LUBRICCANTS HAS BEEN CONFIRMED AND IF SO, THE IDENTITY OF SUCH LUBRICANTS. After reviewing the claims file, interviewing the Veteran, and performing an examination, the examiner must offer the following opinions

a. Is any diagnosed left foot disorder, in particular of the skin, related to service or any incident of service, to include in-service exposure to chemicals?

b. Was any diagnosed left foot disorder, in particular of the skin, caused or permanently aggravated beyond its normal progression by the Veteran's service-connected plantar fibromatosis of the right foot?

c. Is any diagnosed hand disorder, in particular of the skin, related to service or any incident of service, to include in-service exposure to chemicals?

d. Was any diagnosed hand disorder, in particular of the skin, caused or permanently aggravated beyond its normal progression by the Veteran's service-connected plantar fibromatosis of the right foot?

e. Is any diagnosed testicle disorder related to service or any incident of service, to include in-service exposure to chemicals?

f. Was any diagnosed testicle disorder caused or permanently aggravated beyond its normal progression by the Veteran's service-connected plantar fibromatosis of the right foot?

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record. A complete explanation must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

IN PARTICULAR, THE VETERAN IS ADVISED THAT IN ORDER TO SUBSTANTIATE THIS CLAIM, HE SHOULD SUBMIT ANY AND ALL INFORMATION OF WHICH HE IS AWARE INDICATING THE NATURE AND IDENTITY OF ANY PETROLEUM, OILS AND LUBRICANTS TO WHICH HE WAS EXPOSED DURING MILITARY SERVICE; AND THE NAMES AND LOCATIONS OF THOSE MEDICAL CARE PROVIDERS WHO HAVE ADVISED HIM THAT HIS DISORDERS WERE CAUSED BY MILITARY SERVICE. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


